Citation Nr: 1545000	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-14 355     	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to December 1963 and from November 1990 to August 1991, with service in Southwest Asia from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board notes that the Veteran has characterized his claim as entitlement to service connection for PTSD.  Generally, a claimant is not competent to diagnose a particular psychiatric disability, such as PTSD, but is competent to describe his underlying symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Also, in this case, the Veteran has been consistently been diagnosed with depression, along with more recently being diagnosed with PTSD.  As such, the Veteran's claim for service connection for PTSD has been construed more broadly as a claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.  

In a June 2014 decision, the Board found that new and material evidence had been received to reopen the underlying claim for service connection for an acquired psychiatric disability.  The Board then denied this claim on the merits.  The Veteran appealed.  In an April 2015 Order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion by the parties and remanded the appeal back to the Board for action consistent with the terms of the joint motion.  The Order did not disturb the Board's favorable procedural determination that there was new and material evidence sufficient to reopen the claim for service connection for an acquired psychiatric disorder.  

In a May 2015 communication, the Veteran submitted photographs from service and requested that the appeal be remanded so that the Agency of Original Jurisdiction (AOJ) could review these photos in the first instance.  However, as the claim on appeal is being granted, he is not prejudiced by the lack of AOJ review of this information.  

FINDING OF FACT

The evidence reasonably shows that the Veteran's currently diagnosed acquired psychiatric disorder is related to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include depression and PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the June 2014 decision, the Board concluded that the medical evidence did not indicate a diagnosis of PTSD.  However, the claims file does include VA outpatient treatment records, which do show diagnoses of PTSD.  Consequently, in the April 2015 joint motion, the parties found that because the Board did not address the various PTSD diagnoses, it did not adequately explain its conclusion that a PTSD diagnosis had not been shown.  Thus, a remand was required for consideration and discussion of these records in relation to the Veteran's claim.    

Upon further review, the evidence shows that the Veteran did serve in the Persian Gulf in support of Operation Desert Storm for approximately 6 months from late 1990 to mid-1991.  He has testified that during this time he witnessed the death of a British Colonel following an auto accident in Saudi Arabia and that he also saw dead bodies and general devastation during a salvage mission for tank parts soon after Coalition forces bombed Iraqi Forces on Highway 80 (i.e. "The Highway of Death) in February 1991.  The evidence also shows that the Veteran was diagnosed with depression as early as October 1993 and at that time, he reported that he had been depressed ever since returning from Desert Storm in July 1991.  Additionally, the evidence indicates an ongoing depression diagnosis since October 1993.  Consequently, resolving reasonable doubt in the Veteran's favor, his current depression is shown to be related to his active service, including his duty during Desert Storm.  Accordingly, service connection for this acquired psychiatric disability is warranted.  38 C.F.R. § 3.102, 3.303.  Additionally, as the record contains VA outpatient diagnoses of PTSD related to service in Desert Storm, the underlying service connected psychiatric disability is found to include both depression and PTSD.  38 C.F.R. § 3.102, 3.303, 3.304.   The Board is not making a specific finding regarding the nature and severity of this disability; this action will be performed by the agency of original jurisdiction when it assigns a disability rating.       


ORDER

Service connection for an acquired psychiatric disability, to include depression and PTSD is granted.   



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


